United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2160
                                  ___________

Renee Campos,                       *
                                    *
           Appellant,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Mutual of Omaha Insurance Company; * District of Nebraska
United of Omaha Life Insurance      *
Company,                            *       [UNPUBLISHED]
                                    *
           Appellees.               *
                               ___________

                         Submitted: November 7, 2001

                              Filed: December 4, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Renee Campos appeals from the final judgment entered in the District Court1
for the District of Nebraska granting summary judgment to Mutual of Omaha
Insurance Company and United of Omaha Life Insurance Company. Campos brought
this action to recover benefits from a disability insurance plan under the Employee


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
Retirement Income Security Act (ERISA). For reversal, she argues that the plan
administrator’s setoff of her plan benefits by the amount of her social security
disability benefits, on the ground that both were payable as a result of the “same
disability,” was contrary to the plain language of the plan.

       Upon de novo review of the district court’s grant of summary judgment, we
conclude that the plan administrator’s decision--based in part on interpreting “same
disability” to mean “based upon the same period . . . and cause of disability,” and not
“based on the same medical diagnosis”--was not an abuse of discretion. See Sahulka
v. Lucent Techs., Inc., 206 F.3d 763, 767-68 (8th Cir. 2000) (standard of review;
where plan gives administrator discretionary authority to determine eligibility, abuse-
of-discretion standard is used unless beneficiary can show conflict of interest or
serious procedural irregularity that caused serious breach of plan administrator’s
duty); Finley v. Special Agents Mut. Benefit Ass’n, 957 F.2d 617, 621 (8th Cir.1992)
(court determines whether administrator’s interpretation of plan language was abuse
of discretion by considering whether (1) interpretation was consistent with plan goals,
(2) interpretation renders any language in plan meaningless or internally inconsistent,
(3) interpretation conflicts with ERISA’s substantive or procedural requirements,
(4) administrator has interpreted relevant terms consistently, and (5) interpretation is
contrary to plan’s clear language).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-